Gilbert, J.
1. Where a ease is pending in the Supreme Court, and before it has been decided the General Assembly enacts legislation which renders the sole issue moot, the writ of error will be dismissd. Westberry v. Price, 146 Ga. 126 (90 S. E. 853).
2. The sole issue in this ease is whether the City of Atlanta can legally and constitutionally regulate the location of a depot maintained by the Southern Express Company for the delivery of intoxicating liquors only. Since argument of the case in this court, and before a decision was reached, the (General Assembly enacted legislation prohibiting entirely all such deliveries (Act approved March 28, 1917, Extraordinary Session). The issue, therefore, has become moot.

Writ of error dismissed.


All the Justices concur.